Cooper, J.,
delivered the opinion of the court.
The delivery by J. A. Walker of the note on Coopwood to J. T. Jamison, the husband of his daughter, soon after her marriage, was presumably intended by him as an advancement to the daughter; and the use of the note by the husband in purchasing property, the title of which was taken in his own name, made’ him debtor to his wife to the extent that the money advanced by her father was used in the purchase. Being thus indebted to his wife, he would have had the right to convey the lands described in the bill in payment or as security for the debt. The wife having died, he was under the same obligation to her children that he had been to her, to the extent of their interest in her estate. The injunction should have been retained. The decree is reversed, and a decree directed to be entered here perpetuating the injunction.

Decree accordingly.